Electronically Filed
                                                      Supreme Court
                             SCWC-28358               SCWC-28358
                                                      03-MAR-2014
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                      10:53 AM


                           PILA#A 400, LLC,
                   Petitioner/Appellant-Appellant,

                                 vs.

            BOARD OF LAND AND NATURAL RESOURCES and
   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I,
                Respondents/Appellees-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 28358; CIV. NO. 05-1-0103)

                         ORDER OF CORRECTION
                          (By: Pollack, J.)

            IT IS HEREBY ORDERED that the Opinion of the Court,

filed on February 14, 2014, is corrected as follows:

            1. On page 66, line 3:

            Change “December 21, 2012” to “January 18, 2013”

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED: Honolulu, Hawai#i, March 3, 2014.


                                       /s/ Richard W. Pollack

                                       Associate Justice